DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gate signal offset detection circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The term “This application is the National Stage of PCT/CN2019/106222 filed on September 17, 2019, which claims priority of Chinese Application No. 201910648934.9 filed on July 18, 2019, the disclosure of which is incorporated by reference.” should be recited after the Title, so as to update the status.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 4, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, “a gate signal offset detection circuit connected to the plurality of monitor lines and calculating a time difference of at least two of the pixel units” (as per claims an absolute value of the time difference” (as per claims 4 and 13) have not been clearly set forth.  In other word, the antecedent basis for the aforementioned structures are lacking.  Without a clear description of the claimed invention, one ordinary skill in the art cannot practice the invention as claimed without undue experimentation.  NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3, 4, 12 and 13, the references for “a gate signal offset detection circuit connected to the plurality of monitor lines and calculating a time difference of at least two of the pixel units” (as per claims 1, 3 and 12) and “an absolute value of the time difference” (as per claims 4 and 13) are unclear.
Claims 5-9 and 14-18 are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 2, 10, 11 and 19 are allowed.
Claims 1, 3-9 and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the drawings objection, set forth in this Office action.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the liquid crystal display panel (as per claims 1-10) or the liquid crystal display device (as per claims 11-19) as a whole, specifically, a pixel unit module comprising a plurality of pixel units, the plurality of pixel units arranged in a matrix; a plurality of scanning lines, each of the scanning lines connected to at least two of the pixel units on a same row; a gate driving circuit connected to the plurality of scanning lines and providing gate signals for the scanning lines to control the pixel units, which the scanning lines are connected to, to be turned on; a plurality of data lines, the plurality of data lines are respectively connected to at least one pixel unit on different columns; a data driving circuit, which is connected to the plurality of data lines and provides data signals for the data lines to charge the turn-on pixel units which the data lines are connected to; wherein the data signals provided by the data driving circuit for the plurality of data lines are sequentially delayed along a direction away from the gate driving circuit that enables a time to be turned on matching a time to be charged for the plurality of pixel units in the liquid crystal display panel (as per claims 2-19); a plurality of monitor lines, each of the monitor lines is respectively connected to a different pixel a gate signal offset detection circuit connected to the plurality of monitor lines and calculating a time difference of at least two of the pixel units, which the same scanning line is connected to, to be turned on by monitoring the times to be turned on for each of the pixel units through the plurality of monitor lines; a logic board connected to the gate signal offset detection circuit and the data driving circuit, and used to send the time difference to the data driving circuit that enables the data signals provided by the data driving circuit for the plurality of data lines in accordance of the time difference are sequentially delayed along the direction away from the gate driving circuit; a timing controller connected to the gate driving circuit and the data driving circuit, and used to control operations of the gate driving circuit and the data driving circuit (as per claim 1) (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Pub. No. 2006/0087486 A1) discloses the control module and method for controlling backlight module of LCD.
Ishiguchi (US Pub. No. 2007/0052646 A1) teaches the display device.
Song et al (US Pub. No. 2007/0195035 A1) discloses the liquid crystal display device and driving method thereof.
Kim et al (US Pub. No. 2008/0049156 A1) teaches the liquid crystal display device having delay compensation.

Wang (US Pub. No. 2015/0310823 A1) teaches the driving circuit, display device and method for implementing equal resistance of a plurality of transmission lines.
Zhou et al (US Pub. No. 2017/0061872 A1) discloses the pixel driving circuit, driving method for the same and display device.
Wu (US Pub. No. 2019/0197978 A1) teaches the scan signal compensating method, scan signal compensating circuit and display device.
Zhou et al (US Pat. No. 10,354,591 B2) discloses the pixel driving circuit, repair method thereof and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JOE H CHENG/
Primary Examiner
Art Unit 2626